Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	The Notice of Non-Complaint or Non-Responsive Amendment, mailed 7/1/2021, is hereby withdrawn, in favor of the following clarified Election of Species Requirement.  Applicant’s response of 6/14/2021 is noted but does not completely respond to the Office’s election of species requirement, which is clarified below.
The previous Office action, mailed 3/12/2021, is clarified to require the applicants to elect (A) a single specie for the first washing liquid, (B) a single specie for the second washing liquid and (C) a single specie of the acid, as per below:
(A) The Office requires the election of one single specie for the first washing liquid.
One of aqueous alkali metal, alkaline earth metal hydroxide and acid washing liquid for
the first washing liquid.
(B) The Office requires the election of one single specie for the first washing liquid.
One of aqueous alkali metal, alkaline earth metal hydroxide and acid washing liquid for
the second washing liquid.
(C) The Office requires the election of one of mineral acid or carbocyclic acid.

Applicant is advised that the reply to this requirement to be complete must
include (i) an election of a species to be examined even though the requirement
may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing

claims subsequently added. An argument that a claim is allowable or that all claims are
generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to
petition, the election must be made with traverse. If the reply does not distinctly and
specifically point out supposed errors in the election of species requirement, the election
shall be treated as an election without traverse. Traversal must be presented at the time
of election in order to be considered timely. Failure to timely traverse the requirement
will result in the loss of right to petition under 37 CFR 1.144. If claims are added after
the election, applicant must indicate which of these claims are readable on the elected
species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of
patentably indistinct species from which election is required, are not patentably distinct,
applicant should submit evidence or identify such evidence now of record showing them
to be obvious variants or clearly admit on the record that this is the case. In either
instance, if the examiner finds one of the species unpatentable over the prior art, the
evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AlA 35
U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration
of claims to additional species which depend from or otherwise require all the limitations
of an allowable generic claim as provided by 37 CFR 1.141.
In summary, please, elect a single specie for the three indicated requirements.
(A) For the first washing liquid, please, elect one of:

alkaline earth metal hydroxide or
acid washing liquid.
(B) For the second washing liquid, please, elect one of:
aqueous alkali metal,
alkaline earth metal hydroxide or
acid washing liquid.
(C) For the acid, please, elect one of:
Mineral or
Carbocyclic acid.

Since the above-mentioned reply on 6/14/2021 appears to be bona fide,
applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing
date of this notice within which to supply the omission or correction in order to avoid
abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37
CFR 1.136(a), but in no case can any extension carry the date for reply to this letter
beyond the maximum period of SIX MONTHS set by statute (85 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ALEXANDER MARKOFF whose telephone number is
(571)272-1304. The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an

(AIR) at http:/Avww.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for
the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
272-1000.

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711